Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED CORRESPONDENCE
1.	Claims 28-30, 34-40 and 44 are all the claims for this application.
2.	Claims 31-33 are canceled and Claims 28, 29, 34-36, and 44 are amended in the Response of 3/24/2021.
3.	Claims 28-30, 34-40 and 44 are all the claims under examination.
4.	Applicants amendments to the claims raises new grounds for objection and rejection. This Office Action is final.

Information Disclosure Statement
5.	The IDS’ of 12/23/2020 and 12/23/2020 have been considered and entered. The initialed and dated 1449 forms are attached.

Withdrawal of Objections
Claim Objections
6.	The objection to Claim 28 because of informalities is withdrawn. 
Applicants have amended Claim 28 to replace “each specific binding domains” with “each specific binding domain





Withdrawal of Rejections
Claim Rejections - 35 USC § 112, second paragraph
7.	“b)” The rejection of Claims 32 and 36 for the limitation “are able to bind” is moot for canceled Claim 32 and withdrawn for Claim 36 which is amended to replace the phrase with “that specifically bind”.
“c)” The rejection of Claim 36 for lack of antecedent basis is withdrawn in view of the amendment of the claim to recite the limitation “…but not to the peptide of the MHC peptide complex itself,…”

Claim Rejections - 35 USC § 112, first paragraph
Written Description
8.	The rejection of Claim 29 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of Applicants deletion of the negative proviso for “a peptide that is not a linker and does not comprise an immunoglobulin fragment.” 

Claim Rejections - 35 USC § 102
9.	The rejection of Claim(s) 28-29, 31 and 35-38 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Muraoka et al (J. Biochem. 2009;145(6)799–810; IDS 10/4/2018) as evidenced by the instant specification and Ozaki S. ((2011) Diabody. In: Schwab M. (eds) Encyclopedia of Cancer. Springer, Berlin, Heidelberg; definition of “diabody”; link.springer.com/referenceworkentry/10.1007%2F978-3-642-16483-5_1603; IDS 10/4/2018) is moot for the canceled claims and withdrawn for the pending claims.

	However, and as the Examiner has noted in maintaining the written description rejection below, and from amongst other reasons, is that a generic single VH domain is not predictable (nor enabled) by the specification. Thus the original rationale for not rejecting Claim 31 was that it was not supported by the specification for a structure of the instant claim scope.
	Actually, the withdrawal is predicated on the amended claims being drawn to an MHC-I peptide complex to which the single polypeptide specifically binds. Recall that an MHC-1 molecule corresponds to HLA-Class I while an MHC-II molecule corresponds to HLA Class II. Muraoka does not teach that the antibody construct will bind to MHC-I class molecules as instantly claimed, but only does the S1T-A3 diabody-Fc bind HLA-II molecules (or MHC-II).

Double Patenting
10.	The provisional rejection of Claims 28-31 and 37-38 on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, 11, 15 of copending Application No. 14/411017 (reference application 20150175683; IDS 10/4/2018) is withdrawn.
Applicants allege independent claim 28 — from which the other rejected claims depend - has been significantly amended, and that the rejection is overcome.
The Examiner submits, that technically, the reference application was abandoned on 3/29/2018. Hence, Applicants comments are irrelevant.
Rejections Maintained
Claim Rejections - 35 USC § 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	The rejection of Claims 
“a)” The rejection of Claims 
The rejection was set forth as follows:
“[The phrase is indefinite] because there is no art-known meaning and the specification defines the binding domain as being specific much less for some undisclosed  antigen in the generic claims. A “specific binding domain” could encompass antibodies or other structures to include non-antibody formats such as a mimetic (e.g., DARPins, affibodies, affitins, anticalins, avimers, kunitz domain peptides, adnectins, centyrins, Fynomers, IgNARs and monobodies), a super immunoglobulin protein, a scaffold protein, etc. The ordinary artisan cannot envisage what structures are intended for the phrase.
See the specification at
[0025] “…As stated before, the binding domains are preferably based on, or derived from immunoglobulin domains or fragments of domains (or comparable single chain T-cell receptor domains or other binding proteins). The immunoglobulin domains should have at least one CDR-like domain or one domain comprising one or more CDR-like loops, preferably, however, three domains. These CDR-like domains should be separated by (framework) domains that present the CDR-like regions in a proper manner. A suitable domain is a Vh domain of a human antibody. This domain may be "camelized," meaning that a number of amino acid residues have been replaced by amino acid residues from camelids, such as in the llama Vh. Preferred substitutions are E6A, A33C, V37F, G44E, L45R, W47G, S74A, R83K, A84P or L108Q. Thus, provided is a polypeptide, wherein at least one, but preferably all of the specific binding domains 9comprise an immunoglobulin fragment.”
[0021] “Throughout the specification, the term "fragment" refers to an amino acid sequence, which is part of a protein domain or which builds up an intact protein domain. Fragments hereof have binding specificity for the respective target.”
It is not clear what attributes (e.g., chemical, biochemical, physical) about any one kind of binding domain would confer it being “specific” to itself or as compared to a nonspecific binding domain.”


Applicants allege in having amended the claims to recite “that at least one specific binding domain is a VH”, the rejection is overcome.
Response to Arguments
When four or more or “at least four specific binding domains” comprise the single polypeptide, is it not clear how defining one or more of them to be a “VH” domain and without defining the others, overcomes the rejection. The binding domains still encompass myriad indefinite structures known-and-yet to be discovered but which are required to be active for target binding when expressed in the same single polypeptide. The rejection is overcome in part for reciting one antibody structure but remains in view of the grounds for rejection presented above and the insufficiency in a technical- legal- and/or policy related argument on Applicants part, for how the 4 or more binding domains altogether are structurally defined. The EU communication for the corresponding EU application enclosed in the IDS of 12/23/2020 corroborates the rejection that the claims are ambiguous. The amendment of claim 1 has the consequence that only one of said specific binding domain is somehow structurally characterised as comprising an immunoglobulin fragment which is natural, mutated and/or synthetic VH having binding specificity for said MHC-peptide complex. In the absence of any definition for the other three domains beyond their binding to a certain MHC-peptide complex, the claimed subject-matter is not clearly defined and encompasses compounds that are not sufficiently disclosed. For example, the definition encompass single chain TCR, which is disclosed and supported by the description for a generic “VH” in the specification. Applicants specification teaches the following about a generic “VH” domain comprising TcR variable domains:
[0020] “…Immediately apparent are MHC-peptide complex binding domains derived from the immune system, such as single chain T-cell receptor domains and immunoglobulin domains and fragments of immunoglobulins. Preferably, the domains and fragments are 100 to 150 amino acids long. Preferably, the MHC-peptide complex binding domains are similar to variable heavy domains or light domains (Vh or Vl) of antibodies. A good source for such MHC-peptide complex-binding domains are phage display libraries. In another embodiment, at least one of the specific binding domains comprises a single chain T-cell receptor domain. 

[0025] As stated before, the binding domains are preferably based on, or derived from immunoglobulin domains or fragments of domains (or comparable single chain T-cell receptor domains or other binding proteins).

The rejection is maintained.

Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
12.	The rejection of Claims 
	For purposes of review the previous grounds for rejection is excerpted: 
	“The claims are interpreted as being drawn to a genus of single polypeptide chains comprising at least four binding domains each of which comprises any Ig fragment (generic Claims 28, 38, and 40 and which encompasses Ig-like structures), and a genus of single polypeptide chains comprising six binding domains each of which comprises any VH. Generic Claim 37 is drawn to a method of making the single chain polypeptide.
	The claims encompass any Ig fragment form any Ig-like protein and they encompass single variable domains from conventional and camelid antibodies (e.g., VL, VH and VHH).
It is the examiner’s position that the specification does not support the myriad single polypeptide chains where the binding domains and the peptides are not defined by structure that would correlate to any function for specific or cross-reactive binding to any antigen known-and-yet-to-be-discovered in order to place Applicants in possession of the full scope of the inventions as claimed.
Under the Written Description Guidelines (66 FR 1099 (Jan. 5, 2001); 1242 O.G. 168 (Jan. 30, 2001) revised Mar 28, 2008), the claimed invention must meet the following criteria as set forth.
a) Actual reduction to practice: see in the specification 
Example 1 Selection of human antibody fragments specific for HLA-A0201/multi-MAGE-A using phage display to select Fab proteins; identifying Fab specificity for HLA-A0201/multi-MAGE-A; selection of Fab-AH5.
Example 2 Production of hexameric proteins comprising camelized single domains AH5 VH domains for construction of camelized AH5 VH domains with GSTSGS linkers between each AH5 VH domain (see hexa-AH5, see SEQ ID NO: 1 for the DNA sequence and SEQ ID NO:4 for the amino acid sequence).

b) Disclosure of drawings or structural chemical formulas: the specification and drawings do not show that applicant was in possession of the myriad single polypeptide chains comprising any VL, VH or VHH domain having specific or cross-reactive binding for any antigen.

c) Sufficient relevant identifying characteristics: the specification does not identify 1) a complete structure, ii) partial structure, iii) physical and/or chemical properties, or iv) functional characteristics coupled with correlation between structure and function for the genus of single polypeptide chains comprising any VL, VH or VHH domain having specific or cross-reactive binding for any antigen.

d) Method of making the claimed invention: the specification teaches making antibody-based polypeptide libraries as discussed above under section a).

e) Level of skill and knowledge in the art: the cloning of antibody DNA, construction of antibody libraries, protein sequencing, protein expression and bioassays for identifying functional regions within proteins was well established at the time of the invention.

	f) Predictability in the Art: 
	i) The claims are drawn to “specific binding domains” which are interpreted as being drawn to any antigen.
It has been well known that minor structural differences even among structurally related compounds can result in substantially different binding activities for the same antibody. Adequate written description for an antibody appears to hinge upon whether the specification provides adequate written description for the antigen. While a specification may enable making a genus of antibodies, this does not necessarily place applicant in possession of the resultant antibodies (See In re Kenneth Alonso October (Fed. Cir. 2008) sustaining a lack of adequate written description rejection where “the specification teaches nothing about the structure, epitope characterization, binding affinity, specificity, or pharmacological properties common to the large family of antibodies” where the specification does not characterize the antigens to which the monoclonal antibodies must bind).
Applicants own specification teaches the caveats to raising antibodies against MHC/peptide complexes in [0016] and more than suggesting the unpredictability for this art:

    PNG
    media_image1.png
    250
    814
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    446
    803
    media_image2.png
    Greyscale

Applicants have failed to show the existence of reasonable numbers of Ig fragments much less antibody VL, VH and/or VHH domains that retain the appropriate binding specificity for just any target antigen(s) required of the claims for the genus of single polypeptide chains much less those having binding specificity for any MHC-I/peptide complex known and yet-to-be-discovered. 
The Court has held that the disclosure of screening assays and general classes of compounds was not adequate to describe compounds having the desired activity: without disclosure of which peptides, polynucleotides, or small organic molecules have the desired characteristic, the claims failed to meet the description requirement of § 112.  See University of Rochester v. G.D. Searle & Co., lnc., 69 USPQ2d 1886,1895 (Fed. Cir. 2004).  A skilled artisan cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus that exhibit this functional property. 
	ii) The claims are drawn to “specific binding domains” which are interpreted as being drawn to any Ig fragment or antibody VH, VL and/or VHH domains absent a showing for a reasonable number of embodiments and the disclosure of their structures.
The CAFC has spoken more recently to the need to identify both the antigen and the antibody to which it binds under the decision of Amgen v. Sanofi and Regereron. From the recent decision by the CAFC denying Amgen’s request to a rehearing, the Court conducted a review of antibody written description, with a leaning towards requiring antibody structure in claims (see Amgen vs Sanofi and Regeneron Case: 17-1480 Document: 176 Filed: 02/06/2018). In going beyond Lederman’s new human CD40R from the holding of Noelle v. Lederman, the Court has placed as much emphasis on antibody correlation of structure/function as for any antigen, new or otherwise.
p-7 “Section 112 requires a “written description of the invention,” 35 U.S.C. §112(a) (emphasis added), but the instruction envisions a patent based on a description of something that is not the invention—an antigen, rather than the antibody that is the subject of the claims. It would be like awarding a patent to an arrow—or worse yet, all arrows—based on a description of a target.”
“It is undisputed science that the chemical structure of, or binding site on, an antigen does not teach the structure of an antibody.”
 
p. 9-10 “Like all patentees, Amgen can try to show on remand that its genus claims satisfy the written description requirement because they disclose either a “representative number of species falling within the scope of the genus” or “structural features common to the members of the genus.” Ariad, 598 F.3d at 1350.”

	Applicants have not characterized a representative species falling within the genus of single polypeptide chain that would possess the claimed generic structures (i.e., specific binding domains) including single variable domains being correlated with functionalized properties much less for binding MHC/peptide complexes.”

	Applicants allege the amended claims as previously set forth obviate the remaining rejections in view of the amendments.
Response to Arguments
Despite the Examiner’s examination of the claim construction, analysis of written description support in working examples in the specification, and the most up to date citation of pertinent CAFC case law on the subject of antibodies, Applicants are silent on the record. 
Applicants aver that by defining one single binding domain by insertion of a generic VH domain, that they have overcome the rejection. The grounds for rejection are predicated on the absence of working embodiments for the genus of all possible binding domains as set forth under the outstanding 112, second paragraph rejection. The original grounds for rejection already addresses the unpredictability of single domain antibodies much less any VH/VL pair that is not even defined by an antigen. The basis of the rejection is the lack of written description support showing a structure/function correlation that meets the claim scope. MPEP 2163. 
Thus, while the claims disclose a class of antibodies that contain human variable regions (i.e., VH), the specification does not describe a sufficient number of single polypeptides that satisfies the claim limitations.  It does not disclose any relevant identifying characteristics for such single polypeptides comprising any less than four ambiguous binding domains and any relationship between the generic VH domain to any known variable region with a known antigen binding specificity. The instant claim scope is not satisfied by the disclosure in the specification much less in the absence of known antigen to which the polypeptide much the VH of the polypeptide can specifically bind (Centocor, 636 F.3d at 1349, citing Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d (1997)).
Relevant art on single domain antibodies
Kim et al. (PTO 892 form) provides that introducing any large number of mutations into human sdAbs will not necessarily result in those with desired biophysical properties, e.g., solubility, binding specificity, non-aggregation, thermo-stability, etc. Instead they propose a practical workflow for selecting sdAb, which does not remove the unpredictability from the equation in generating these kinds of antibody fragments with desired biophysical properties:

    PNG
    media_image3.png
    846
    649
    media_image3.png
    Greyscale

From Henry et al. (PTO form 892) it is known that antigen-specific human autonomous VH/VL sdAbs do NOT exist in nature, and are most commonly isolated from synthetically randomized in vitro display libraries. These molecules are notoriously unstable and aggregation prone, which probably negatively impacts the selection of antigen-specific binders from synthetic VH/VL sdAb libraries. Synthetic human VH/VL sdAb libraries performed unpredictably, yielding monomeric antigen-specific binders against some targets but not others. It is virtually certain that some of the challenges of human synthetic VH/VL sdAbs relate to fundamental tradeoffs between stability and sequence diversity. There is no necessary reason why rare autonomous rearranged human VH/VL sdAbs should be compatible with any CDR sequence; rather, it should be expected that these molecules rely chiefly on particular CDR sequences for their solubility and stability, given that human VH and VL domains have evolved to be paired with one another, occluding a hydrophobic surface between the two domains.
Conclusion
There is insufficient guidance and direction as to the written description of the claimed single polypeptide construct comprising “at least one VH” (sdAb) as broadly encompassed by the claimed invention. Given the well-known high level of polymorphism of conventional full length immunoglobulins / antibodies, the skilled artisan would not have been in possession of the vast repertoire of single domain antibodies and the unlimited number of antibodies encompassed by the claimed invention; one of skill in the art would conclude that applicant was not in possession of the functional attributes of a representative number of species possessed by the members of the genera as indicated above, and broadly encompassed by the claimed invention. One of skill in the art would conclude that the specification fails to disclose a representative number of species much less a single species to describe the claimed genera.
The rejection is maintained.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

13.	The rejection of Claims 
Applicants allege having amended the claims to recite “VH” as comprising at least one specific binding domain where the specification defines “VH” as coming from an antibody. 
Response to arguments
Applicants specification teaches the following about a generic “VH” domain comprising TcR variable domains:
[0020] “…Immediately apparent are MHC-peptide complex binding domains derived from the immune system, such as single chain T-cell receptor domains and immunoglobulin domains and fragments of immunoglobulins. Preferably, the domains and fragments are 100 to 150 amino acids long. Preferably, the MHC-peptide complex binding domains are similar to variable heavy domains or light domains (Vh or Vl) of antibodies. A good source for such MHC-peptide complex-binding domains are phage display libraries. In another embodiment, at least one of the specific binding domains comprises a single chain T-cell receptor domain. 

[0025] As stated before, the binding domains are preferably based on, or derived from immunoglobulin domains or fragments of domains (or comparable single chain T-cell receptor domains or other binding proteins).

Nowhere in the claims is there a description (or preferred SEQ ID NO.) for the nature of the generic “VH” domain introduced by amendment into Claim 28.
WO 2005/113595 A1 teaches that the TCR may be specific for HLA-A2/SLLMWITQC complexes (especially pages 6-11, page 17 beginning at line 4 through page 22 at lines 1-6, and claims 16-21, 42-47). This corresponds to an MHC-1/peptide complex.
The rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

14.	The rejection of Claims 
	The rejection was set forth as follows:
Although the claims at issue are not identical, they are not patentably distinct from each other because but for the fact that the instant claims encompass the species of claimed subject matter in the ‘231 patent, and the reference species anticipates or renders obvious the genus of the instant claims and the species of sequence for SEQ ID Nos 11 and 12 , each of which comprises the Hexa formats defined in the reference claims:

1. A polypeptide comprising Hexa-AH5: (SEQ ID NO:4), or Hexa-11HCH1: (SEQ ID NO:13), or Hexa-11HAH5: (SEQ ID NO:17). 

2. The polypeptide of claim 1, wherein the linker amino acid sequences allow for protein folding. 

3. The polypeptide of claim 1, which comprises SEQ ID NO:4. 

4. The polypeptide of claim 1, which comprises SEQ ID NO: 13. 

5. The polypeptide of claim 1, which comprises SEQ ID NO: 17. 

6. A pharmaceutical composition comprising: the polypeptide of claim 1, and a suitable diluent and/or excipient. 

7. The pharmaceutical composition according to claim 6, further comprising a cytostatic and/or tumoricidal agent. 

8. A conjugate of a polypeptide of claim 1, and a cytostatic or tumoricidal agent. 

9. A method for producing the polypeptide of claim 1, the method comprising: culturing a host cell comprising a polynucleotide encoding the polypeptide, allowing for expression of the polynucleotide, and harvesting the polypeptide.”


Applicants allege independent claim 28 — from which the other rejected claims depend - has been significantly amended, and that the rejection is overcome.
Response to Arguments
Claims 34 and 44 have not been amended to depend from Claim 28, but are now amended to be independent. Claim 34 does not set forth the antigen to which the single polypeptide binds, only that it comprises at least one VH and at least one of the binding domains (which may include a VH) comprises the sequence of SEQ ID NO:12. The reference SEQ ID NO: 13 corresponds to SEQ ID NO:12 as follows:

    PNG
    media_image4.png
    661
    738
    media_image4.png
    Greyscale


and the reference SEQ ID NO: 17 corresponds to SEQ ID NO: 12 as follows:

    PNG
    media_image5.png
    657
    739
    media_image5.png
    Greyscale


Claim 44 does not set forth the antigen to which the single polypeptide binds, only that it comprises at least one VH and at least one of the binding domains (which may include a VH) comprises the sequence of SEQ ID NO:11. The reference SEQ ID NO: 4 corresponds to SEQ ID NO:11 as follows:

    PNG
    media_image6.png
    682
    828
    media_image6.png
    Greyscale

and the reference SEQ ID NO: 17 corresponds to SEQ ID NO: 11 as follows:

    PNG
    media_image7.png
    671
    832
    media_image7.png
    Greyscale


The rejection is maintained.

15.	The rejection of Claims 28-30 and 35-40 on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9821073 (IDS 10/4/2018) is maintained. 
	The rejection was set forth as follows:
“Although the claims at issue are not identical, they are not patentably distinct from each other because but for the fact that the instant claims encompass the species of claimed subject matter in the ‘073 patent, and the reference species anticipates or renders obvious the genus of the instant claims:
1. A single-chain polypeptide comprising at least one camelized Vh domain of an antibody functionally connected with apoptin or a fragment and/or derivative thereof, able to induce apoptosis in aberrant cells, but not normal cells, wherein the at least one camelized Vh domain of an antibody specifically binds an MHC1-MAGE peptide. 

2. The single-chain polypeptide of claim 1, wherein the single-chain polypeptide comprises SEQ ID NO:2. 

3. A single polypeptide chain comprising: at least one domain comprising SEQ ID NO:2, wherein the domain specifically binds to an MHC1-MAGE peptide complex and wherein the at least one domain comprising SEQ ID NO:2 is linked via peptide bond with apoptin or a fragment and/or derivative thereof that upon administration to a cell induces apoptosis in an aberrant cell, but not in a normal cell. 

4. A single-chain polypeptide comprising four camelized Vh domains of an antibody functionally connected with apoptin or a fragment and/or derivative thereof, able to induce apoptosis in aberrant cells, but not normal cells, wherein each of the four camelized Vh domains of an antibody specifically binds an MHC-1-MAGE peptide complex. 

5. The single-chain polypeptide of claim 4, wherein the four camelized Vh domains of an antibody are selected from the group consisting of a domain comprising SEQ ID NO:2 and a domain comprising SEQ ID NO:13. 

6. The single-chain polypeptide of claim 4, wherein the four camelized Vh domains of an antibody each comprise SEQ ID NO:2.”

Applicants allege independent claim 28 — from which the other rejected claims depend - has been significantly amended, and that the rejection is overcome.
Response to Arguments
	The generic “VH” element newly introduced into Claim 28 is taught in the specification as comprising a camelized VH domain and does not overcome the rejection. Nowhere in the rejected claims is there any description of a structure (or preferred SEQ ID NO.) to exclude the VH domain being camelized. The specification teaches camelized VH domains in the following:
	[0025] “A suitable domain is a Vh domain of a human9 antibody. This domain may be "camelized," meaning that a number of amino acid residues have been replaced by amino acid residues from camelids, such as in the llama Vh. Preferred substitutions are E6A, A33C, V37F, G44E, L45R, W47G, S74A, R83K, A84P or L108Q. Thus, provided is a polypeptide, wherein at least one, but preferably all of the specific binding domains comprise an immunoglobulin fragment. The origin or the method of selection as well as the method of production of the immunoglobulin fragments to be used in the polypeptides, according to the disclosure is not really relevant. According to one embodiment, a polypeptide comprises at least one, preferably more than one, immunoglobulin fragment that is a natural, mutated and/or synthetic VH.”

	[0080] “Preferred molecules may comprise up to six "camelized" or non-"camelized" human VH domains interspersed by short linkers providing flexibility between the VH domains, thus generating six essentially identical binding domains specific for a single epitope (see, for an example, SEQ ID NO:4 and SEQ ID NO:13).”

	The amendment of the claims to recite that polypeptide binds an MCH-I-peptide complex does not overcome the rejection in view of the reference claiming the same for a camelized VH domain polypeptide (i.e., MCH1-MAGE peptide).
	The rejection is maintained.

16.	The provisional rejection of Claims 28-30 and 36-39 on the ground of nonstatutory double patenting as being unpatentable over claims 26 (claims 27 and 29
Applicants allege independent claim 28 — from which the other rejected claims depend - has been significantly amended, and that the rejection is overcome.
	Response to Arguments
Generic Claim 26 of the reference is drawn to the following:

    PNG
    media_image8.png
    300
    862
    media_image8.png
    Greyscale
, which comprises a polypeptide comprising a “VH” domain and at least four binding domains, where the binding domain bind an MHC-Class 1 /peptide complex as instantly claimed.
Applicants specification teaches the following about a generic “VH” domain comprising TcR variable domains:
[0020] “…Immediately apparent are MHC-peptide complex binding domains derived from the immune system, such as single chain T-cell receptor domains and immunoglobulin domains and fragments of immunoglobulins. Preferably, the domains and fragments are 100 to 150 amino acids long. Preferably, the MHC-peptide complex binding domains are similar to variable heavy domains or light domains (Vh or Vl) of antibodies. A good source for such MHC-peptide complex-binding domains are phage display libraries. In another embodiment, at least one of the specific binding domains comprises a single chain T-cell receptor domain. 

[0025] As stated before, the binding domains are preferably based on, or derived from immunoglobulin domains or fragments of domains (or comparable single chain T-cell receptor domains or other binding proteins).

Nowhere in the claims is there a description (or preferred SEQ ID NO.) for the nature of the generic “VH” domain introduced by amendment into Claim 28.
The amendment of the claims to recite that polypeptide binds an MCH-I-peptide complex does not overcome the rejection in view of the reference claiming the same for a polypeptide (i.e., MCH1-MAGE peptide).
	The rejection is maintained.

17.	The rejection of Claims 28-29 and 36-40 on the ground of nonstatutory double patenting as being unpatentable over now issued claims now USPN 10946104) is maintained. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the most generic Claim 1 of the reference patent encompasses a conventional immunoglobulin (Ig) comprising four binding domains, e.g., VH/VL pairs for each arm of the Ig and which is not specified as being a multi-chain or a single polypeptide under the BRI standard, and that specifically binds to an MHC-I-MAGE peptide complex, where the Ig is conjugated to a genus of toxic moieties much less a fusion protein:

    PNG
    media_image9.png
    92
    1264
    media_image9.png
    Greyscale

The rejection is maintained.

New Grounds for Objection
Claim Objections
18.	Claims 34 and 44 are objected to because of the following informalities:    Each of the claims recites “each specific binding domains” which should recite “each specific binding domain Appropriate correction is required.

New Grounds for Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


19.	Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	a) Claim 36 is indefinite because it does not conclude with a limitation that explains its construction. The limitation “wherein the specific binding domains that specifically bind to the MHC-peptide complex, but not to the peptide of the MHC peptide complex itself, another MHC-peptide complex, or an empty MHC” begs the inclusion of some other limitation in describing the property of the specific binding domains. Deleting the term “that” could overcome this rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

20.	Claims 28-30 and 35-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Willemsen et al. (WO 2007/073147; filed 12/20/2005; cited in the IDS of 10/4/18).
The applied reference has a common inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor (i.e., the inventive entity) named in the application is the prior inventor under pre-AIA  35 U.S.C. 104 as in effect on March 15, 2013, together with a terminal disclaimer in accordance with 37 CFR 1.321(c). This rejection might also be overcome by showing that the reference is disqualified under pre-AIA  35 U.S.C. 103(c) as prior art in a rejection under pre-AIA  35 U.S.C. 103(a). See MPEP § 706.02(l)(1) and § 706.02(l)(2). 
The claimed invention is prima facie obvious over Willemsen.
Willemsen discloses: specific Fab or scFv, called Fab-Hyb3 (page 21, 1.9) or Hyb3 scFv (page 22, 1.17) (Ex.1, pages 19-22) binding to an MHC-MAGE-1 complex; trimeric and hexameric multivalent protein complexes comprising scFv Hyb3 polypeptides using two different linkers were prepared (Ex. 3 on page 26); a linker is GSGSGSGS (page 28, 1.16); Hexa-TAG-scFv Hyb3 is reported as inducing apoptosis (Ex.4, pages 28-30), where the hexa scFv Hyb3 comprises at least four domains specifically binding to a MHC-peptide complex (HLA-A1-MAGE-A1, see page 20, 1.8-9), wherein said domains are separated by linker amino acid sequences, with each domain having the capability to bind a separate MHC-peptide complex.
Willemsen discloses: 
1. A multivalent monospecific protein complex comprising at least sixpolypeptides capable of recognizing and binding to a specific Major Histocompatibility Complex (MHC)- peptide complex.

8. Protein complex according to any one of the above claims, whereinat least one polypeptide comprises amino acid sequences corresponding to extracellular constant (C) and variable (V) region sequences of a native TCR.

12. Protein complex according to any one of claims 1 to 11, wherein atleast one polypeptide is an antigen-specific MCH-restricted antibody or a functional fragment thereof, preferably a single chain variable antibody fragment (scFv). 13. Protein complex according to any one of the above claims, whereinsaid at least six polypeptides are capable of recognizing and binding to a viral epitope, a cancer-specific epitope or an epitope associated with autoimmune disorders.

24. A pharmaceutical composition comprising a protein complexaccording to any one of claims I to 14 and a pharmaceutically acceptable carrier.

p. 16, lines 25-28: “Complexes of the invention may also be used for the detection of (circulating) tumor cell or vitally infected cells, for the target-cell specific delivery of cytotoxic compounds or the delivery of immune-stimulatory molecules.”

	The ordinary artisan would have been motivated to have produced the instant claimed polypeptide and reasonably assured of success in doing so based on the general an specific disclosures of Willemsen as set forth. Willemsen fairly anticipates the instant claims and therefore renders the subject matter obvious at the time of the invention. 

21.	Claims 28-30 and35-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hoogenboom et al. (US 20100228007; filed 10/4/18).
	Hoogenboom teaches:
 [0008] anti-(MHC-peptide complex) ligands bind to MHC-peptide complexes with high affinity and specificity for the peptide moiety within the complex, and thus can be used as diagnostic, prophylactic, or therapeutic agents in vivo and in vitro. Preferably the ligands specifically bind to the MHC-peptide complex with a partial or complete peptide-specificity.
	[0023] The protein can include an effector domain, e.g., an Fc domain or a non-immunoglobulin effector domain, e.g., a synthetic peptide that specifically binds to a target.
	[0101] the anti-(MHC-peptide complex) antibodies, antibody fragments, and pharmaceutical compositions thereof
	[0110] The anti-(MHC-peptide complex) antibodies can be full-length (e.g., an IgG (e.g., an IgG1, IgG2, IgG3, IgG4), IgM, IgA (e.g., IgA1, IgA2), IgD, and IgE, but preferably an IgG) or can include only an antigen-binding fragment (e.g., a Fab, F(ab').sub.2 or scFv fragment). The antibody, or antigen-binding fragment thereof, can include two heavy chain immunoglobulins and two light chain immunoglobulins, or can be a single chain antibody.
[0111] In a preferred embodiment, the antibody (or fragment thereof) is a recombinant or modified anti-(MHC-peptide complex) antibody, e.g., a chimeric, a humanized, a deimmunized, or an in vitro generated antibody.
[0114] Any combination of anti-(MHC-peptide complex) antibodies is within the scope of the invention, e.g., two or more antibodies that bind to different regions of MHC-peptide complex, e.g., antibodies that bind to two different epitopes on the MHC-peptide complex, e.g., a bispecific antibody.
[0123] An anti-(MHC-peptide complex) ligand described herein can be used alone, e.g., can be administered to a subject or used in vitro in non-derivatized or unconjugated forms. In other embodiments, the anti-(MHC-peptide complex) ligand can be derivatized, modified or linked to another functional molecule, e.g., another peptide, protein, isotope, cell, or insoluble support (e.g., a bead, a matrix, or a planar support such as an array). For example, the anti-(MHC-peptide complex) ligand can be functionally linked (e.g., by chemical coupling, genetic fusion, non-covalent association or otherwise) to one or more other molecular entities, such as an antibody (e.g., if the ligand is an antibody to form a bispecific or a multispecific antibody), a toxin, a radioisotope, a therapeutic (e.g., a cytotoxic or cytostatic) agent or moiety, among others. For example, the anti-(MHC-peptide complex) ligand can be coupled to a radioactive ion (e.g., an .alpha.-, .gamma.-, or .beta.-emitter), e.g., iodine (.sup.131I or .sup.125I), yttrium (.sup.90Y), lutetium (.sup.177Lu), actinium (.sup.225Ac), rhenium (.sup.186Re), or bismuth (.sup.212 or .sup.213Bi).
[0124] In another aspect, the invention provides, compositions, e.g., pharmaceutical compositions, which include a pharmaceutically acceptable carrier, excipient or stabilizer, and at least one of the anti-(MHC-peptide complex) ligands (e.g., antibodies or fragments thereof) described herein. Preferably, the anti-(MHC-peptide complex) ligand does not substantially bind the MHC in the absence of the peptide, and does not substantially bind the peptide in the absence of the MHC. In one embodiment, the compositions, e.g., the pharmaceutical compositions, comprise a combination of two or more of the aforesaid anti-(MHC-peptide complex) ligands.
[0125] In another aspect, the invention features a kit that includes an anti-(MHC-peptide complex) antibody (or fragment thereof), e.g., an anti-(MHC-peptide complex) antibody (or fragment thereof) as described herein, for use alone or in combination with other therapeutic modalities, e.g., a cytotoxic or labeling agent, e.g., a cytotoxic or labeling agent as described herein, along with instructions on how to use the anti-(MHC-peptide complex) antibody or the combination of such agents to treat, prevent or detect cancerous lesions. Preferably, the antibody does not substantially bind the MHC in the absence of the peptide, and does not substantially bind the peptide in the absence of the MHC.
The ordinary artisan would have been motivated to have produced the instant claimed polypeptide and reasonably assured of success in doing so based on the general and specific disclosures of Hoogenboom as set forth. Hoogenboom fairly anticipates the instant claims and therefore renders the subject matter obvious at the time of the invention. 

Conclusion
21.	No claims are allowed.
22.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643